United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1445
Issued: January 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 20, 2009 appellant filed a timely appeal from a May 4, 2009 merit decision of
the Office of Workers’ Compensation Programs denying her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was in the performance of duty at the time of her March 5,
2009 injury.
FACTUAL HISTORY
On March 20, 2009 appellant, a 44-year-old manual distribution clerk, filed a traumatic
injury claim (Form CA-1) alleging she sustained an injury to her left middle finger on March 5,
2009 when she closed a car trunk on her finger while on a break retrieving a water bottle from a
coworker’s car parked in the employing establishment’s parking lot.
Appellant submitted medical evidence supporting her claim, including a March 23, 2009
report (Form CA-17) in which Dr. Khaja Yezdani, Board-certified in family medicine, diagnosed

left third finger phalangeal joint sprain. She also submitted statements from coworkers who
observed that her finger was swollen when she returned from her break.
By decision dated May 4, 2009, the Office denied the claim. Although it accepted that
the incident occurred as alleged, it denied the claim because appellant had not established that
her injury occurred in the performance of duty.1 It specifically found she was not engaged in the
performance of her employment duties or in the act of personal comfort at the time of injury.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for disability or death
of an employee resulting from personal injury sustained while in the performance of duty.2 The
phrase sustained while in the performance of duty is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of performance.3 To arise out of employment, the injury must have a causal connection to
the employment, either by precipitation, aggravation or acceleration. Course of employment
relates to the elements of time, place and work activity: the injury must occur at a time when the
employee may reasonably be said to be engaged in her employer’s business, at a place where she
may reasonably be expected to be in connection with her employment, and while she was
reasonably fulfilling the duties of her employment or engaged in doing something incidental
thereto.4
As to employees having fixed hours and a fixed place of work, injuries occurring on the
premises during working hours or at lunchtime are compensable.5
ANALYSIS
On appeal, appellant argues that her injury occurred in the performance of duty because it
occurred in the employing establishment’s parking lot, on premises, during an authorized work
break. The Office did not deny appellant’s claim because the incident did not occur on premises,
rather it denied the claim on the grounds that appellant was not engaged in the employing
1

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision.) As this evidence was not part of
the record when the Office issued either of its previous decisions, the Board may not consider it for the first time as
part of appellant’s appeal.
2

5 U.S.C. § 8102(a).

3

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
4

Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp
(Joseph L. Barenkamp), 5 ECAB 228 (1952).
5

Emma Varnerin, M.D., 14 ECAB 253, 254 (1963); 1 Arthur Larson & Lex K. Larson, The Law of Workers’
Compensation § 13 (June 2006).

2

establishment’s business, in the duties she was employed to perform, or in an act of personal
comfort.6
The Board finds that appellant was engaged in an act of personal comfort at the time of
the incident. It is well established that employees who, within the time and space limits of their
employment, engage in acts which minister to their personal comfort do not leave the course of
employment.7 Activities encompassing personal acts for the employee’s comfort, convenience
and relaxation, eating meals and snacks on the premises, including established coffee breaks and
the employee’s presence on the premises for a reasonable time before or after specific working
hours are reasonably incidental to the employment and are in the course of employment.8
In Helen L. Gunderson,9 and other cases, the Board found that obtaining and drinking
coffee and similar beverages, or the eating of a snack, during recognized breaks during daily
work hours is now so generally accepted in the industrial life of our nation as to constitute a
work-related activity falling into a general class of activity closely related to personal
ministrations so that engaging in such activity does not take an employee out of the course of his
or her employment.10
Larson, in his treatise on workmen’s compensation law, in discussing the personal
comfort doctrine stated the following:
“Some courts ... have refused to recognize as part of the employment not only
personal comfort activities which are prohibited but also those which are so
remote from customary or reasonable practice that they cannot be said to be
incidents of the employment. In other words, the work ‘incident’ contains an
element of the usual and reasonable, both as to the needs to be satisfied and as to
the means used to satisfy them. If either is extraordinary, the action is no longer
viewed as incidental.11
“This rule is most likely to be followed when the abnormal means are chosen in
spite of the fact that satisfactory normal facilities are available.”12
Since the drinking of water can be considered incidental to one’s employment, according
to Larson the question is whether the method chosen to obtain drinking water was unusual or
6

Jeremiah Bowles, 38 ECAB 652 (1987); Christine Lawrence, 36 ECAB 422 (1985).

7

Larson § 5.00.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4(a)(2) (August 1992)
(Industrial Premises).
9

7 ECAB 288 (1954).

10

JoAnn Curtis, 38 ECAB 122 (1986).

11

Larson § 21.81.

12

Id.

3

unreasonable.13 The Office’s decision merely denied the claim concluding, without complete
analysis, that because she was on a break and not performing her assigned duties that the activity
appellant was engaged in was not incidental to her employment. The Board finds that
appellant’s actions were within the personal comfort doctrine and therefore were within the
performance of duty. Moreover, the record contains no evidence or explanation why appellant’s
actions at the time of the incident while on the employing establishment premises were not
reasonably incidental to the employment.
The case shall therefore be remanded to the Office to address the medical evidence and
determine whether appellant sustained an injury as a result of this incident. After any additional
development deemed necessary, the Office should issue a de novo decision.
CONCLUSION
The Board finds that the March 5, 2009 incident occurred in the performance of duty and
that further development of the medical evidence is necessary.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2009 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
opinion.
Issued: January 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
13

James E. Chadden, Sr., 40 ECAB 312 (1988).

4

